DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 15 are pending.
Claims 1 - 15 are rejected.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 12/13/2019 and 03/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The claims are objected to for the following informalities:
Claims 1-15 begin a recitation without any articles such as “A coupling element of tracking tags…” or “The coupling element…” The inclusion of articles may increase the clarity of the claims.
Appropriate action is required.


Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bottini (EP 3410423 A1), with a priority date of 06/01/2017, in view of Ibsen (US 2011/0088295 A1).

Regarding claim 1, Bottini teaches coupling element (Fig 3, #9) of tracking tags (Figs 1 & 2) and semi-finished metallurgical products, such as billets, slabs, blooms, drums, wire rods, metal beams and/or like (See abstract; ¶ [0001]), the coupling element comprising: 
at least a fixing portion adapted to permanently engage a respective semi-finished metallurgical product (See Fig 3, #13); 
at least a receiving portion for receiving with engagement at least one tracking tag (See Figs 3 & 4, #11), the receiving portion being engaged to the fixing portion (See Figs 3 & 4 illustrating the receiving portion {11} is engaged with the fixing portion {13}); 
at least a retaining portion (See Figs 3 & 4, #16) engaged with the receiving portion of the tracking tag on the opposite side with respect to the fixing portion (See Figs 3 and 4 illustrating the retaining portion engaging the tracking tag), the retaining portion projecting transversely with respect to the longitudinal development of the fixing and receiving portions of the tracking tag (See Figs 3 and 4 for the transverse projection of the retaining portion {#16}) to keep the respective tracking tag trapped between the target semi-finished metallurgical product and the retaining portion when the coupling element is engaged with a semi-finished metallurgical product (See Fig 4 illustrating the retaining portion {16} engages the tracking tag to fix the tag to the product), 
characterized in that the fixing portion has at least one tapering arranged to penetrate a respective semi-finished metallurgical product (See Fig 3, #13 for a tapering of the fixing portion).
	Bottini does not specifically teach at least one tapering defining a pointed end (emphasis added).
(Fig 1, #2) held in place by a coupling element (Fig 1, #8) wherein the coupling element has a fixing portion that has at least one tapering defining a pointed end (See Fig 2A, #26 illustrating a pointed end of a tapered end point).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bottini to incorporate the teachings of Ibsen to include a pointed end at the end of the tapered portion with the motivation that providing a pointed end at the end of the taper focuses the applied force during a striking operation. One of ordinary skill in the art would recognize that such focusing of the force would improve the ability of the coupling element to be driven into the metallurgical material for fixing the tag.

Regarding claim 2, Bottini and Ibsen teach all of the elements described above. Bottini further teaches coupling element according to claim 1, wherein the tapering has a substantially ogival shape (See Fig 1, #13 illustrating an ogival tapering).

Regarding claim 3, Bottini and Ibsen teach all of the elements described above. However, Bottini does not specifically teach coupling element according to claim 1, wherein the fixing portion has at least a constant cross-section length, preferably having a substantially circular cross-section, interposed between the tapering and the receiving portion of the tracking tag.
	Ibsen teaches coupling element according to claim 1, wherein the fixing portion has at least a constant cross-section length, preferably having a substantially circular cross-section, interposed between the tapering and the receiving portion of the tracking tag (See annotated Fig 2A of Ibsen below).

    PNG
    media_image1.png
    238
    291
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 2A of Ibsen illustrating the constant cross-section length of the fixing portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bottini to incorporate the teachings of Ibsen to include a constant cross-section length of the fixing portion with the motivation that the constant cross-section length would increase the surface area of the inserted coupling element to the metal products, increasing friction and decreasing the chance that the coupling element will de-couple.

Regarding claim 4, Bottini and Ibsen teach all of the elements described above. Bottini further teaches coupling element according to claim 1, wherein the fixing portion further comprises at least one connection to the receiving portion of the tracking tag, the connection conforming the cross-section of the constant cross-section length to the section of the receiving portion of the tracking tag (See Fig 3 illustrating a connection from the fixing portion {#13} to the receiving portion {#11} wherein the connection conforms to the cross-sectional length of the receiving portion).

Regarding claim 5, Bottini and Ibsen teach all of the elements described above. Bottini further teaches coupling element according to claim 1, wherein the receiving portion of the tracking tag has a section larger than the fixing portion (See Figs 3 and 4 illustrating the receiving portion {11} is larger than the fixing portion {13}).

Regarding claim 6, Bottini and Ibsen teach all of the elements described above. Bottini further teaches coupling element according to claim 5 wherein the connection of the fixing portion to the receiving portion of the tracking tag has a substantially frusto-conical shape, whose section increases towards the receiving portion of the tracking tag (See Fig 3 illustrating the connection between the receiving portion {11} and the fixing portion {13} is frusto-conical in shape).
	
Regarding claim 7, Bottini and Ibsen teach all of the elements described above. Bottini further teaches coupling element according to claim 1, wherein the retaining portion has at least one abutment surface, preferably facing towards the fixing portion, for supporting the tracking tag engaged with the receiving portion (See abutment surfaces of retaining portion {16} at Fig 3, #9 & #10).

Regarding claim 8, Bottini and Ibsen teach all of the elements described above. Bottini further teaches coupling element according to claim 1, further comprising at least one contact portion (See Figs 3 and 4, #9 for the contact portion) engaged with the retaining portion on the opposite side with respect to the fixing and receiving portions of the tracking tag (See Figs 3 and 4 illustrating the contact portion engaged with the retaining portion), the contact portion having an abutment surface facing the opposite side with respect to the fixing portion for the (See Fig 4 illustrating an abutment surface on top of the coupling element).
	
Regarding claim 9, Bottini and Ibsen teach all of the elements described above. Bottini further teaches Coupling element according to claim 1, wherein the coupling element is comprised of steel, preferably carbon steel, even more preferably carbon steel subjected to hardening heat treatment (See at least ¶ [0037] - [0038] describing the coupling element {#9} is comprised of steel).
	
Regarding claims 10 and 11, Bottini teaches the claimed invention except for the coupling element comprised of a steel of a hardness between 50 HRC – 58 HRC, or that the steel is subjected to a treatment against oxidation. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose a steel with a hardness of between 50 – 58 HRC and treat said steel to prevent oxidation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. Specifically, Bottini teaches that the coupling elements are comprised of steel (¶ [0038]) and are used to, “tag… bundles of metal products obtained from respective iron and steel processes” (see ¶ [0001]). Therefore, one of ordinary skill in the art would choose a coupling element comprised of a steel with a sufficient hardness to pierce the metals to be tagged, and be further motivated to treat said coupling element to prevent the oxidation/degradation of the coupling element. Further, the use of a 
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
	Therefore, it would have been an obvious matter of design choice to modify Bottini to obtain the invention as specified in claims 10 and 11.

Claims 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siedler (US 2005/0081373 A1) in view of Bottini, and in further view of Ibsen.

Regarding claim 12, Siedler teaches system (See Fig 1) for applying coupling elements of tags for tracking semi-finished metallurgical products, such as billets, slabs, blooms, drums, wire rods, metal beams and/or like (See at least ¶ [0001, [0003], and [0004]), the application system being characterized by the fact to comprise: 
at least an application device (See Fig 1, #10) arranged to force the coupling element to penetrate the respective target semi-finished metallurgical product (See Fig 1).
	Siedler does not specifically teach at least one coupling element according to claim 1 to be associated with a respective tracking tag and to be applied to a respective target semi-finished metallurgical product.
(See Figs 3 and 4 of Bottini illustrating a coupling element to apply a respective tracking tag to a metallurgical product. See further the rejection of claim 1 above in section 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siedler to incorporate the teachings of Bottini and Ibsen to include using the application device of Siedler to drive the coupling element taught by Bottini in view of Ibsen with the motivation that the use of the steel coupling element of Bottini provides greater application than the plastic coupling element taught by Siedler. Specifically, the plastic coupling element described by Siedler could not be driven into a metallurgical product since the plastic coupling element would fracture. However, the use of a steel coupling element as taught by Bottini in view of Ibsen would allow for the coupling elements to be driven into metallurgical products, as described by Bottini in ¶ [0001], [0004], and [0037] – [0038].

Regarding claim 13, Siedler, Bottini, and Ibsen teach all of the elements described above. Siedler further teaches application system according to claim 12, wherein the application device (Fig 1, #10) comprises: at least a striker arranged to transmit to the coupling element a thrust force towards the target metallurgical product (See Fig 2, #60. See further at least ¶ [0077]); at least an activation mechanism of the striker switchable between a first condition, in which the coupling element is housed in an ejection seat obtained in the striker and a second condition in which it actuates the striker to transmit a thrust force to the coupling element (See at least ¶ [0069] - [0070] describing actuation of a trigger {#36} to activate a ram {described in ¶ [0077]} that will ejected a coupling element housed in an ejection seat {see Fig 1}).

Regarding claim 15, Siedler, Bottini, Ibsen, and Knapp teach all of the elements described above. Siedler further teaches application system according to claim 13, wherein the ejection seat of the striker for housing the coupling element to be applied is provided with at least one suction hole, preferably a plurality of suction holes, capable of creating a depression keeping the coupling element in the ejection seat up to the activation by striker (See at least Fig 1 illustrating a tag {#18} within an ejection seat of the striker for holding the coupling element).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siedler, in view of Bottini, in further view of Ibsen, and in further view of Knapp (US 4,943,294).

Regarding claim 14, Siedler, Bottini, and Ibsen teach all of the elements described above. However, none of those references specifically teach application system according to claim 13, wherein the activation mechanism of the application device comprises: a fluid-dynamic cylinder, preferably a pneumatic cylinder, having one end engaged by the striker; a collision plunger operatively engaged within the cylinder, the collision plunger being movable along the cylinder to impact against the striker when the activation mechanism is switched from the first to the second condition, the impact between the collision plunger and the striker causing the coupling element thrusting towards the target semi-finished metallurgical product; at least a 
	Knapp teaches application system according to claim 13, wherein the activation mechanism of the application device comprises: a fluid-dynamic cylinder, preferably a pneumatic cylinder (Fig 1, #16), having one end engaged by the striker (See Fig 1, #53/#60 for the striker element); a collision plunger operatively engaged within the cylinder (Fig 1, #15), the collision plunger being movable along the cylinder to impact against the striker when the activation mechanism is switched from the first to the second condition (See col 5, lines 8-42), the impact between the collision plunger and the striker causing the coupling element thrusting towards the target semi-finished metallurgical product; at least a fluid-dynamic duct, preferably a pneumatic duct, connected to the cylinder to control the movement of the collision plunger (See at least col 5, lines 8-42 describing the operation of the device via actuation of the trigger to cause a thrusting of the striker element forward).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siedler to incorporate the teachings of Knapp to include the activation mechanism comprising a fluid-dynamic cylinder as it would only require a simple substitution of one known element (the activation mechanism of Siedler) with the activation mechanism of Knapp. Further, the substitution would yield predictable results; specifically a pneumatically-actuated cylinder for ejecting a fastener/coupling elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731